Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 1
                                       of 22
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 2
                                       of 22
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 3
                                       of 22
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 4
                                       of 22
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 5
                                       of 22
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 6
                                       of 22
     26th




                                                                     EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 7
                                       of 22
                                                                     EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 8
                                       of 22
                                                                      EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 9
                                       of 22
                                                                      EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 10
                                       of 22
                                                                      EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 11
                                       of 22
                                                                      EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 12
                                       of 22
                                                                      EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 13
                                       of 22
                                                                      EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 14
                                       of 22
      IN WITNESS WHEREOF, the undersigned has signed this release on this _____ day of
October, 2020.

                                                  __________________________________
                                                  DORIS A. KAELIN, Chapter 7 Trustee of the bankruptcy
                                                  estate of TECHSHOP, INC., Plaintiff


APPROVED AS TO FORM:


                                                  __________________________________
                                                  ANDREW A. AUGUST, ESQ., Plaintiff’s counsel




                                          (CONTINUES ON NEXT PAGE)




Settlement Agreement, Release And Covenant Not To Sue
                                                         Page 8 of 14
AFDOCS/23017404.2

                                                                                              EXHIBIT A
  Case: 18-50398             Doc# 251-1            Filed: 10/27/20      Entered: 10/27/20 06:06:34   Page 15
                                                            of 22
                                                                      EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 16
                                       of 22
                                                                      EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 17
                                       of 22
                                                                      EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 18
                                       of 22
                                                                      EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 19
                                       of 22
                                                                      EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 20
                                       of 22
                                                                      EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 21
                                       of 22
                                                                      EXHIBIT A
Case: 18-50398   Doc# 251-1   Filed: 10/27/20   Entered: 10/27/20 06:06:34   Page 22
                                       of 22
